DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Group I (claims 1-12 and 14) without traverse in the reply filed on 12/29/2020 is acknowledged. Claims 13 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claim (Group II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pachamuthu et al. (US publication 2015/0364488 A1), hereinafter referred to as Pachamuthu.

Regarding claim 12, Pachamuthu teaches a semiconductor device (fig. 1c-1d and related text) comprising: a substrate (100, [0017], fig. 1c); a plurality of insulating films (19, [0047-0048]) and a plurality of electrode films (3, [0022]) that are provided alternately on the substrate (fig. 1c); and a first insulating film (7, [0023]), a first charge storage film (9, [0024]) a second insulating film (11, [0025]), and a first semiconductor film (1, [0020]) which are sequentially provided along at least one side surface of each of the electrode films (fig. 1c-1d), wherein the first charge storage film includes molybdenum ([0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pachamuthu, as applied to claim 12 above.

Regarding claim 14, Pachamuthu discloses all the limitations of claim 12 as discussed above on which this claim depends.
Pachamuthu does not explicitly teach wherein a thickness of the first charge storage film is from about 0.05 nm to about 1.0 nm.
However it is well-known in the art that a width/thickness of a semiconducting or insulation layer depends on a process technology, overall size of the device, and is a result-effective variable as electrical properties (conductivity, resistance, doping, insulation, withstanding breakdown, etc.) depend on the width/thickness of a semiconducting or insulation layer. So a width/thickness of a semiconducting or insulation layer is a parameter that one must consider and decide upon and is something that can be optimized through routine experimentation. Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Pachamuthu so that wherein a thickness of the first charge storage film is from about 0.05 nm to about 1.0 nm for the purpose of optimizing device performance and overall size of the device.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“…a first insulating film, a first charge storage film, a third insulating film, a second charge storage film, a second insulating film, and a first semiconductor film that are sequentially provided along at least one side surface of each of the electrode films, wherein the first charge storage film includes either (i) molybdenum, or (ii) titanium and nitrogen, and wherein the second charge storage film includes a semiconductor film”.
Pachamuthu et al. (US publication 2015/0364488 A1) discloses some features of the claimed invention (see rejection of claim 12 above) but do not render obvious to combine/modify Pachamuthu et al. or any other prior arts of record so that limitations of claim 1 as a whole can be met.
Therefore, the independent claim 1 is allowed. The depended claims 2-11 are allowed for their dependency to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828